Mayham, J.,
(concurring.) Section 1, tit. 2, c. 4, pt. 2, p. 2241, 3 Rev. St., (Banks & B. 7th Ed.,) which is a transcript of 1 Rev. Laws, 151, passed in 1801, and which in substance re-enacts chapter 9, 3 & 4 Anne, passed in 1704, seems broad enough to embrace both non-negotiable and negotiable promissory notes, and, as that part of the section relating to non-negotiable notes is connected to the part of the same section relating to negotiable notes, disjunctively, either non-negotiable or negotiable notes are promissory notes within that section; and, if we read the section, leaving out all that part which relates to negotiable notes or those payable to order, we will have an instrument containing all the elements of a non-negotiable promissory note. The section would then read: “All notes in writing made and signed by any person, whereby he shall promise to pay to any other person, * * * any sum of money therein mentioned, shall be due and payable as therein expressed.” By section 4 of the same title, if we read the same as it relates to the maker and payee only, we will have this provision: “The payee * * * may maintain actions for the sums of money therein mentioned against the makers.” Tested by this reading of the statute, we would find in the note in suit all the statutory elements of a promissory note; and it will be observed that, as the provisions of the first section are connected by the disjunctive “or” no misinterpretation of the whole section is effected by reading the same in the manner above indicated. If, then, this is a promissory note, neither words of negotiability ñor expression of a consideration upon its face are necessary, as between the maker and payee, to authorize á recovery.
*281It is an unconditional promise in writing to pay a specific sum of money to another at a time certain to arrive, which completely answers the definition of a “promissory note. ” In Paine v. Noelke, 53 How. Pr. 272, it was held that a note, not negotiable, imported a consideration though none was expressed, and might be sued on without alleging or proving a consideration. I think the trial judge committed no error in his charge or on the motion for non-suit, in holding that this note imported a consideration although none was expressed upon its face, and it was non-negotiable, and that the judgment should be affirmed.